Citation Nr: 1453682	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-19 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1985 to December 1985 and from October 1996 to February 1997.  She also had service in the U.S. Air Force Reserves, with periods of active duty for training (ACDUTRA) and inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The scope of the instant appeal, as characterized on the title page, reasonably encompasses a claim of service connection for any psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

In the January 2011 notice of disagreement, the appellant requested a Board hearing before a Veterans Law Judge at the RO.  A hearing was scheduled in December 2012.  In a statement submitted in November 2012, the appellant indicated that she would be unable to attend the hearing due, in part, to unreliable transportation.  Thereafter, she requested that the hearing be held "at her location," which is not a viable option.  The Veteran failed to appear for the hearing.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2014).


FINDING OF FACT

The weight of the evidence is against a finding that any acquired psychiatric disorder had its onset during military service or is otherwise related to such service.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For claims based upon in-service personal assault, VA must advise the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran received a notice letter dated in April 2009 that informed her of what evidence was required to substantiate a claim of service connection and of a claimant's and VA's respective duties for obtaining evidence.  She was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  She was also apprised of how VA determines disability ratings and effective dates.  Finally, she was given examples of alternative sources of evidence that might substantiate her claims, which the Board finds satisfies the notice requirements for allegations of personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records (STRs) have been associated with claims file.  However, a May 2012 Formal Finding of Unavailability noted that the Veteran's service personnel records are incomplete.  VA has a heightened duty to assist the Veteran in developing her claim since some of her service personnel records may have been lost.  O'Hare v. Lewinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

All post-service treatment and Social Security Administration records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

While no VA Compensation and Pension examination has been completed with reference to this claim, the Board finds that no such examination is necessary.  The Veteran has been diagnosed with a number of psychiatric disorders, including anxiety, depression and PTSD; however, she does not have a currently verified in-service stressor for the diagnosed PTSD.  Moreover, the record does not suggest that any diagnosed psychiatric disorder had its onset during a period of active service or is otherwise related to such service.  In this regard, the Board acknowledges the lay evidence, but for reasons discussed in the body of the decision finds that such statements lack credibility.  Thus, there is no basis for ordering a VA examination to determine the appellant's service connection claim. 

The Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) an in-service stressor with credible supporting evidence that the in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, her lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

In cases of personal assault, it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  

Evidence of behavior changes, such as deterioration in work performance or substance abuse, following the claimed assault is one type of relevant evidence that may be found in these sources. 38 C.F.R. § 3.304(f)(5).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that she has an acquired psychiatric disorder as a result of a personal assault that occurred while serving in Incirlik Air Force Base in Turkey.  Specifically, in a May 2009 statement, she described in incident in which she was walking across the barracks after purchasing cigarettes when she was approached by a Turkish solider who was guarding a building.  He asked her for the time.  When she looked at her watch, he inappropriately groped her.  Following the incident, the appellant reportedly contacted the U.S. security police and was taken to a Turkish police base.  She stated that she was advised that if she reported the incident, the Turkish soldier's hands would be cut off and that she would not be able to board the plane back home as the incident was considered an international incident.

The appellant also asserts that she developed anxiety during boot camp and technical school.  Lastly, she also attributes her mental disorders to a fall while stationed in Kosovo.

Turning to the evidence of record, service treatment records are negative for a diagnosis of or treatment for a psychiatric disorder or a personal or sexual assault.  Notably, in the Reports of Medical History dated in July 1988 and May 1993, the appellant specifically denied depression or excessive worry.  

The record demonstrates that the appellant has been seen by a number of private health care providers with respect to her psychiatric disorders.  Private treatment records note diagnoses of depressive disorder, anxiety, PTSD, mood disorder and anxiety.  The majority of the treatment providers do not provide an etiological opinion regarding the onset of the disorders, but often indicate stress related to work.  However, in a record dated in July 2008, it was reported that the appellant was diagnosed with depression during military service.  Additionally, in records dated in January 2010, the physician referenced a sexual assault while stationed in Turkey and noted that the Veteran's memory was too impaired to recall dates and names.

VA treatment records also note diagnoses for a number of acquired psychiatric disorders, including PTSD and major depressive disorder.  In a history and physical examination dated in January 2011, the Veteran reported that she was assaulted by a Turkish soldier in 2007.  She reported that the solider tried to restrain and rape her, but she screamed and the soldier got away.  She stated that she reported the incident to authorities but was threatened with having to say longer if she decided to pursue the case.  Additionally, the appellant reported that she was diagnosed with depressive disorder in1985.  The records also note increase in psychiatric symptoms due to familial and work related issues.

Social Security Administration records demonstrate that the appellant was awarded benefits for affective or mood disorders and anxiety related disorders.  That date of onset of the conditions was in January 2008.

The Veteran has provided a number of lay statements in support of her claim noting symptoms related to her psychiatric disabilities.  Of record, is a letter by the appellant's husband received in September 2009.  He stated that she began isolate herself from other following their move to California in February 1991.

Analysis

The record shows that the Veteran has been diagnosed as having various psychiatric disabilities, mostly classified as depression, anxiety and PTSD.  A current disability has thus been demonstrated. 

The Veteran has reported a continuity of psychiatric symptoms beginning in service as well as in-service stressors.  These reports are competent, but it must also be determined if they are credible.  

In deciding whether the Veteran's reports are credible, the Board considers such factors as possible bias, conflicting statements; internal inconsistency, facial plausibility and consistency with other evidence.  Buchanan v. Nicolson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Due to inconsistencies in the Veteran's own reports regarding the alleged in-service sexual assault stressor, the Board finds her not credible.  The Veteran has provided varying stories regarding the alleged in-service assault.  In private records dated in February 2008, the appellant denied a history of sexual assault.  However, in a May 2009 statement, she indicated that the assailant inappropriately groped her.  In VA treatment records dated in January 2011, she reported that the assailant attempted to restrain and rape her.  

The appellant also provided varying dates of the alleged sexual assault.  Initially, she reported that the incident occurred in 1987.  However, in August and September 2009 statements, she reported that the incident occurred in 1989.  In VA treatments records dated in January 2011, she reported that the incident occurred in 2007.  The Board notes that none of the time frames given for the sexual assault were during a period of active military service.  

Also of relevance in evaluating the reliability of her statements, the record reveals other inconsistencies in her reported history as well.  For example, in some private records she denied any childhood abuse whereas in other reports she indicated that she had been abused by her brother.  Moreover, the Veteran sustained a head injury and reported amnesia on multiple occasions in service.  Thus, however sincere she may be, memory issues are documented.  Given this, and in light of the widely varying reports of record, the Board simply cannot accept any one report of history as being accurate.

In sum, while the Veteran is competent to report the occurrence of a sexual assault in service, she has provided a number of inconsistent statements regarding the incident.  Moreover, her statements are not otherwise supported by the record.  Therefore, the Board finds the lay statements not reliable in this case.  Moreover, the Board has considered whether the available personnel records may reflect sudden changes in performance or behavior that might be supportive of the claimed assault.  However, no obvious changes were seen.  The Veteran received an award in 1987 and received a generally good review in 1991.  There is no indication of any sudden change in behavior or attitude elicited from the documentation in the personnel file. 

The Board has also considered the appellant's assertions that she developed anxiety during boot camp and following an in-service injury and finds that they are not supported by the evidence of record.  In this regard, service treatment records do not indicate a diagnosis of, or treatment for, a psychiatric disorder during military service.  Notably, the appellant specifically denied symptoms associated with such conditions in her reports of medical history.

The Board acknowledges that post-service treatment providers have indicated that the Veteran's currently diagnosed psychiatric disorders may be related to an in-service sexual assault; however, there is no indication that those medical providers based their premises on anything other than the Veteran's uncorroborated statements.  The filtering of the Veteran's account of her military service through her treating physicians does not transform her account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 409 (1995).

In sum, the Board finds that the record does not support the Veteran's assertion that she was sexually assaulted during service.  Likewise, there is no evidence to support her contentions that she developed a psychiatric disorder during boot camp or as a result of an in-service injury.

In light of the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection for acquired psychiatric disorder, to include PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


